Order entered April 17, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00389-CV

                      IN RE CHARLES ANTHONY ALLEN, Relator


                Original Proceeding from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. CV99-01573-V

                                          ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

habeas corpus. We ORDER that relator bear the costs of this original proceeding.


                                                     /s/   KERRY P. FITZGERALD
                                                           JUSTICE